       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 1 of 28



 1   CONNON WOOD LLP
     NICHOLAS P. CONNON, State Bar No. 150815
 2   nconnon@connonwood.com
     ROBERT A. de By, Pro Hac Vice application pending
 3   rdeby@connonwood.com
     35 East Union Street, Suite C
 4   Pasadena, California 91103
     Telephone:    (626) 638-1750
 5   Facsimile:    (626) 792-9304

 6   Attorneys for Aldini AG

 7
                             UNITED STATES DISTRICT COURT
 8               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9

10    In re Ex Parte Application of                Case No. 5:21-mc-80140
      ALDINI AG
11
                        Applicant,
12

13    For an Order Pursuant to 28 U.S.C. § 1782
      Granting Leave to Obtain Discovery from
14    Silvaco Inc., for Use in Foreign
      Proceedings.
15

16

17

18     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
     APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 GRANTING LEAVE
19          TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

20

21

22

23

24

25

26

27

28
          Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 2 of 28



 1                                                    TABLE OF CONTENT

 2   I.       INTRODUCTION ............................................................................................................... 1

 3   II.      FACTUAL BACKGROUND .............................................................................................. 3

 4            A.        Aldini’s Strategic Stake in Dolphin Integration ....................................................... 3

 5            B.        MBDA/Soitec Prepare to Raid Dolphin Integration ................................................ 3

 6            C.        MBDA/Soitec Snatch Dolphin Integration’s Assets for A Mere €200,004 ............. 5

 7            D.        MBDA’s President Divulges the Main Motive Behind the Raid ............................. 6

 8            E.        The Pending French Proceedings ............................................................................. 8

 9                      1.     Aldini’s French Third-Party Opposition Proceeding Against the Lifting
                               of the Injunction Against the Re-Sale of the Dolphin Integration Assets ........ 9
10                      2.     Separate French Art. 145 CPC Disclosure Proceeding .................................... 9
11            F.        The Reasonably Contemplated French Proceedings .............................................. 10
12                      1.     Contemplated French Liability Claims and Proceedings ............................... 10
13                      2.     Aldini’s French Securities Fraud Proceeding ................................................ 10
                        3.     Six Contemplated French Art. 145 CPC Disclosure Proceedings ................. 11
14
                        4.     Contemplated French Criminal and Regulatory Proceedings ........................ 12
15
              G.        The Discovery Sought and Its Use in The French Proceedings ............................. 12
16
     III.     LEGAL FRAMEWORK.................................................................................................... 13
17
     IV.      ARGUMENT ..................................................................................................................... 15
18
              A.        Aldini’s Application Meets the Three Statutory §1782 Requirements .................. 15
19
                        1.     Silvaco “Is Found” in this District ................................................................. 15
20                      2.     The Discovery Is for Use in A Proceeding in A Foreign Tribunal ................ 15
21                      3.     Aldini Is An “Interested Person”.................................................................... 18

22            B.        The Court Should Exercise Its Discretion to Grant Aldini’s Application ............. 18

23                      1.
                      Silvaco Will Not Be A Participant in the French Proceedings and the
                      Discovery Sought Is Outside the Jurisdictional Reach of French Courts ...... 18
24                2. French Courts Are Receptive to Section 1782 Discovery ............................. 18
25                3. Aldini Is Not Attempting to Circumvent French Proof-Gathering
                      Restrictions ..................................................................................................... 20
26                4. The Discovery Would Not Be “Unduly Intrusive or Burdensome” .............. 21
27   V.       CONCLUSION .................................................................................................................. 23

28
                                              i
                    EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 3 of 28



 1
                                                  TABLE OF AUTHORITIES
 2
                                                                                                                                   Page
 3

 4   FEDERAL CASES
 5   Akebia Therapeutics, Inc. v. Fibrogen, Inc.
            793 F.3d 1108 (9th Cir. 2015) ............................................................................................ 15
 6
     Bravo Express Corp. v. Total Petrochemicals & Ref. USA, Inc.
 7          613 F. App’x 319 (5th Cir. 2015) ...................................................................................... 17
 8   Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc.
           747 F.3d 1262 (11th Cir. 2014) .......................................................................................... 17
 9
     Euromepa, S.A. v. R. Esmerian, Inc.
10         51 F.3d 1095 (2d Cir. 1995) ............................................................................................... 19
11   Fonseca v. Blumenthal
           620 F.2d 322 (2d Cir. 1980) ............................................................................................... 18
12
     Heraeus Kulzer, GmbH v. Biomet, Inc.
13         633 F.3d 591 (7th Cir. 2011) .............................................................................................. 22
14   Husayn v. Mitchell
           938 F.3d 1123 (9th Cir. 2019), petition for cert. filed, (U.S. Dec. 17, 2020) .................... 15
15
     In re Ambercroft Trading Ltd.
16          2018 U.S. Dist. LEXIS 98175 (N.D. Cal. June 11, 2018) ................................................. 22
17   In re Application of MacDonell
            2020 U.S. Dist. LEXIS 122866 (E.D. Cal. July 10, 2020) .................................... 19, 20, 21
18
     In re Application of TPK Touch Solutions (Xiamen), Inc.
19          2016 U.S. Dist. LEXIS 159681 (N.D. Cal. Nov. 17, 2016) ............................................... 14
20   In re Chevron Corp.
            709 F. Supp. 2d 283 (S.D.N.Y. 2010) ................................................................................ 20
21
     In re Consellior SAS
22          2017 U.S. Dist. LEXIS 15045 (2d Cir. Feb. 2, 2017) ........................................................ 18
23   In re Exparte Application of Societe d’Etude de Realisation et d’Exploitation pour le
             Traitement du Mais
24           2013 U.S. Dist. LEXIS 169009 (N.D. Cal. Nov. 21, 2013) ............................................... 19
25   In re Global Energy Horizons Corp.
            2017 U.S. Dist. LEXIS 19511 (N.D. Cal. Feb. 10, 2017) .................................................. 22
26
     In re Letters Rogatory from Tokyo Dist.
27           539 F.2d 1216 (9th Cir. 1976) ............................................................................................ 14
28
                                               ii
                     EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 4 of 28



 1   In re Med. Corp. H&S
            2020 U.S. Dist. LEXIS 169795 (N.D. Cal. Sep. 14, 2020) .......................................... 13, 19
 2
     In re Mentor Graphics Corp.
 3          2017 U.S. Dist. LEXIS 1840 (N.D. Cal. Jan. 4, 2017) ................................................ 16, 19

 4   In re Société d’Etude de Réalisation et d’Exploitation Pour Le Traitement du Mais
             2013 U.S. Dist. LEXIS 167219 (E.D. Pa. Nov. 22, 2013) ................................................. 19
 5
     In re Veiga
 6           746 F. Supp. 2d 8 (D.D.C. 2010) ....................................................................................... 20

 7   Intel Corp. v. Advanced Micro Devices, Inc.
             542 U.S. 241 (2004) .................................................................................................... passim
 8
     Khrapunov v. Prosyankin
 9         931 F.3d 922 (9th Cir. 2019) .............................................................................................. 14

10   London v. Does
           279 F. App’x 513 (9th Cir. 2008) ...................................................................................... 19
11
     Mees v. Buiter
12          793 F.3d 291 (2d Cir. 2015) ............................................................................................... 22

13   Metallgesellschaft v. Hodapp
            121 F.3d 77 (2d Cir. 1997) ................................................................................................. 20
14
     Optimal Invs. Servs, S.A. v. Berlamont
15         773 F.3d 456 (2d Cir. 2014) ............................................................................................... 18

16   Paul v. Furstenberg Fin. SAS
             785 F. App’x 882 (2d Cir. 2019)........................................................................................ 18
17
     Sandra Holding Ltd. v. Fawzi Musaed Al Saleh
18         2019 U.S. Dist. LEXIS 116920 (D. Mass. July 15, 2019) ................................................. 23

19   Symeou v. Hornbeam Corp.
           722 F. App’x 7 (2d Cir. 2018)...................................................................................... 14, 16
20
     United States v. Sealed 1
21          235 F.3d 1200 (9th Cir. 2000) ............................................................................................ 16

22
     STATUTES
23
     28 United States Code § 1782 ................................................................................................. passim
24
     Federal Rules of Civil Procedure, Rule 26..................................................................................... 22
25

26   OTHER AUTHORITIES

27   French Code of Civil Procedure, Article 145................................................................................. 21

28
                                              iii
                     EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 5 of 28



 1   International Judicial Assistance: Procedural Chaos and a Program for Reform
            62 Yale L.J. 515 (1953)...................................................................................................... 20
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               iv
                     EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
         Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 6 of 28



 1           Aldini AG (“Aldini” or “Applicant”) respectfully submits this memorandum of points and

 2   authorities in support of its ex parte application for an order pursuant to 28 U.S.C. §1782 granting

 3   leave to obtain targeted discovery from Silvaco, Inc. (“Silvaco” or “Respondent”) for use in

 4   foreign proceedings.1

 5                                     I.      INTRODUCTION
 6           1.     This is a straightforward 28 U.S.C. §1782 application. Aldini is a Swiss boutique

 7   merchant banking firm that acquired a significant strategic equity stake in Dolphin Integration, a

 8   French Euronext-stock exchange listed manufacturer of low energy consumption silicon chips and

 9   microchip technology that are key technologies for increasing the functionality of consumer

10   electronics and other technical applications.

11           2.     Aldini has filed various legal proceedings in France alleging that MBDA and Soitec,

12   two French companies, fraudulently gained control of Dolphin Integration and stripped it of all its

13   assets, destroying the company and leaving it an empty shell.

14           3.     Soitec manufactures semiconductor materials used to manufacture chips that go into

15   smart phones, tablets, computers, IT servers and data centers, as well as electronic components in

16   cars, connected devices, and industrial and medical equipment.

17           4.     MBDA designs and manufactures missiles and missile systems for military use.

18           5.     MBDA and Soitec paid a mere €200,004 for all of Dolphin Integration’s assets and

19   business in a secret pre-pack bankruptcy proceeding, despite that Dolphin Integration had a stock

20   market capitalization in excess of €50,000,000.

21           6.     MBDA and Soitec transferred Dolphin Integration’s assets, including all it highly

22   valuable intellectual property, into a SPV called Dolphin Design controlled by MBDA/Soitec.

23           7.     In the French proceedings for which Aldini requests discovery, Aldini seeks to hold

24   MBDA/Soitec’s liable for asset stripping and destroying Dolphin Integration on the basis that

25   MBDA and Soitec fraudulently used inside information obtained via their directors on Dolphin

26   Integration’s Board, who served as a Trojan Horse, to acquire the company’s assets and business

27
     1
       Applicant may eventually find a need for testimony as well, but Applicant is not seeking such
28   relief at this time. The Proposed Subpoena ask only for the production of documents.
                                                      1
                   EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 7 of 28



 1   in violation of French law, and Aldini seeks disclosure against Soitec and Dolphin Design

 2   concerning their role in the destruction and asset strip of Dolphin Integration.

 3           8.      In addition to the pending French proceedings, Aldini is contemplating and

 4   preparing a civil lawsuit in France against Soitec, MBDA, and the various individuals

 5   (MBDA/Soitec’s former and current employees and managers) who orchestrated the fraud through

 6   which they seized Dolphin Integration’s business and assets, to hold them liable for the fraudulent

 7   and illegal asset-strip.

 8           9.      Also, Aldini has prepared a securities fraud action against Dolphin Integration based

 9   on the false and misleading information it disseminated to its shareholders and the market, in which

10   the company falsely portrayed its financial situation, made believe that it was seeking to continue

11   its operations, and that it would keep investors apprised of developments, while in reality Dolphin

12   Integration was secretly cooperating with MBDA/Soitec’s asset stripping of the company.

13           10.     Aldini has prepared a number of additional contemplated disclosure actions under

14   French law against the individuals involved in the destruction and asset strip of Dolphin Integration.

15           11.     Aldini has prepared a French criminal complaint concerning the crimes committed

16   in connection with MBDA/Soitec’s raid on Dolphin Integration.

17           12.     Aldini has also prepared a complaint to the French financial-markets regulator

18   concerning the violations of stock market regulations and misleading information disseminated to

19   the market to facilitate MBDA/Soitec ‘stealing’ Dolphin Integration’s assets and business.

20           13.     Aldini believes that MBDA and Soitec manufactured Dolphin Integration’s

21   purported financial failure that led to the bankruptcy proceedings in order to gain control of Dolphin

22   Integration via a secret pre-pack transaction to asset-strip the company.          Thus, leaving its

23   shareholders with nothing but an empty shell and depriving Aldini of its strategic equity stake.

24           14.     On November 12, 2020, Soitec announced that Dolphin Integration’s memory

25   compiler technology and standard cell libraries had been sold to Silvaco, despite that

26   MBDA/Soitec’s pre-pack acquisition by which they acquired Dolphin Integration’s asset are being

27   challenged before the French Courts. Both the new French bankruptcy trustee and the French

28   public prosecutor at the time objected to the sale to Silvaco going forward because the transaction
                                                       2
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 8 of 28



 1   by which MBDA/Soitec had acquired the assets, and their ownership, were being contested by

 2   Aldini before the French courts.

 3          15.     It is for use in those pending and contemplated French civil, criminal, and regulatory

 4   proceedings that Aldini seeks discovery from Silvaco.

 5                               II.     FACTUAL BACKGROUND
 6          A.      Aldini’s Strategic Stake in Dolphin Integration
 7          16.     From July 2017 onward, Aldini acquired shares in Dolphin Integration until, by mid

 8   2018, Aldini had acquired 28,466 shares amounting to a strategic equity position of 2,12% in

 9   Dolphin Integration. Aldini’s purpose for this significant equity investment was twofold: (i) Aldini

10   believed that Dolphin Integration was seriously under-valued, and (ii) Aldini considered Dolphin

11   Integration a take-over target. (Declaration of Daniel Baumslag, Head of Debt & Equity Markets

12   at Aldini (“Baumslag Decl.”), at ¶¶10-12, 27).

13          17.     In January 2018, Dolphin Integration’s market cap on the Euronext stock exchange

14   reached €51,091,760. Based on peer comparison and DCF valuation, Aldini believes the true

15   enterprise value of Dolphin Integration to be in excess of €649,000,000. (Baumslag Decl. ¶¶12,

16   29, 42).

17          B.      MBDA/Soitec Prepare to Raid Dolphin Integration
18          18.     MBDA had been a Dolphin Integration customer since 2004, while Soitec needed

19   Dolphin Integration’s cutting-edge technology to participate in the exploding ‘Internet-of-Things’

20   market (i.e., technology for consumer and other connected devices using integrated circuits,

21   optimized for very low energy consumption). Dolphin Integration’s unique technology, designs,

22   and services address both the needs of consumer markets and those of the industrial sector,

23   including the European defense industry. Dolphin Integration’s work and products comprised and

24   were based on intellectual property that neither MBDA nor Soitec had access to otherwise.

25   (Baumslag Decl. ¶15).

26          19.     In May 2017, MBDA and Soitec expressed interest in acquiring Dolphin Integration,

27   but their efforts failed largely because its founder Michel Depeyrot did not wish to step aside as the

28   company’s president. Aldini believes that MBDA/Soitec then set out to wrest control of Dolphin
                                                  3
               EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 9 of 28



 1   Integration from its shareholders, including Aldini, by subterfuge and fraud to obtain Dolphin

 2   Integration’s unique technology to integrate it in their own products. (Baumslag Decl. ¶¶16-17).

 3          20.     On May 5, 2017, Soitec maneuvered its employee Mr. José Beriot (Soitec’s Vice

 4   President of Public Affairs) onto Dolphin Integration’s Board of Directors. On June 20, 2017,

 5   MBDA inserted its employee Mr. Harold van den Bossche (MBDA’s Director Industrial Policy &

 6   Supply Chain Management) as a member of the Dolphin Integration Board. (Baumslag Decl. ¶¶53-

 7   54). By infiltrating Dolphin Integration, MBDA and Soitec obtained unfettered access to inside,

 8   competitive, and financial information concerning Dolphin Integration, as well as giving

 9   MBDA/Soitec significant influence over the Dolphin Integration’s financing decisions.

10          21.     In January 2018, Dolphin Integration announced a 29% increase in sales revenue,

11   and in April 2018 announced that sales revenue was “up 16% compared to last year” and that this

12   “sharp increase reflects the desired inflection for product sales, which is driving sustainable growth

13   for the company.” (Baumslag Decl. ¶20 & Exhs. 3 & 4).

14          22.     However, on June 6, 2018, Dolphin Integration issued a Press Release, titled

15   “DOLPHIN       INTEGRATION          UPDATES        ITS   PERSPECTIVES          FOLLOWING         THE

16   POSTPONEMENT OF AN IMPORTANT ORDER” that stated further: “the corporate

17   management of a historical customer . . . has decided to postpone one of its strategic programs.”

18   The Press Release stated: “the liquidity risk is increased” but mentioned that “[i]n order to

19   overcome this situation . . . in the context of the authorization given to the Board of Directors . . .

20   to carry-out a capital increase or bank financing, the company’s initiatives are in process for

21   strengthening its operating funds.” (Baumslag Decl. ¶21 & Exh. 5).

22          23.     Despite that Dolphin Integration’s Press Release revealed that the company was in

23   need of a cash infusion, the Dolphin Integration Board of Directors failed to raise capital or to

24   arrange for additional bank financing; instead, it did nothing. (Baumslag Decl. ¶28).

25          24.     Dolphin Integration had been hiding its financial woes from the market. On June 5,

26   2018, at the request of Dolphin Integration’s Board, a reorganization proceeding was started and

27   Maître Sapin of the firm Administrateurs Judiciaires Partenaires SELARL (“AJ Partenaires”) was

28   appointed trustee in charge of a reorganization. (Baumslag Decl. ¶55).
                                                      4
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 10 of 28



 1          25.     To avoid fraudulent sales, Article L. 642-3 of the French Commercial Code prohibits

 2   the corporate officers of a company placed in judicial liquidation – including any “de jure or de

 3   facto manager” and “parent or relative, including up to the second degree, of the managers” and

 4   any “person having or having had the status of controller” – to make a take-over offer, either

 5   directly or through an intermediary. (Baumslag Decl. ¶¶56-57).

 6          C.      MBDA/Soitec Snatch Dolphin Integration’s Assets for A Mere €200,004
 7          26.     On July 6, 2018, MBDA and Soitec filed a secret pre-pack offer with the trustee and

 8   the Court for the acquisition of the business and all the assets of Dolphin Integration. Replaced on

 9   July 13, 2018, by another secret pre-pack offer for a mere €200,004 in cash for the business and all

10   the assets of Dolphin Integration. (Baumslag Decl. ¶¶59-60).

11          27.     Neither the trustee nor Dolphin Integration published or disclosed the MBDA/Soitec

12   pre-pack offer to the other shareholders, the market or the public. (Baumslag Decl. ¶60). Instead,

13   on July 16 and 19, 2018, Dolphin Integration issued Press Releases and announced: “An

14   observation period expiring in mid-January 2019 should be opened to allow the company to find

15   the solutions to ensure the sustainability of its activities . . . the company will communicate any

16   new stage of the procedure . . . The company aims to be a global player,” without mentioning the

17   MBDA/Soitec pre-pack take-over offer. (Baumslag Decl. ¶¶30-31 & Exhs. 6 & 7).

18          28.     One July 19 and 20, 2018, one of Dolphin Integration’s shareholders repeatedly

19   offered to inject €2.5 million cash into Dolphin Integration to help it stave off a cash-crunch.

20   However, Dolphin Integration while acknowledging receipt of the shareholders messages, then

21   ignored the offer of a cash injection, exacerbating Dolphin Integration’s financial situation.

22   (Baumslag Decl. ¶33).

23          29.     On August 3, 2018, Soitec created a Special Purpose Vehicle (“SPV”) called

24   Dolphin Design for the purpose of acquiring Dolphin Integration’s assets. (Baumslag Decl. ¶61).

25          30.     On August 21, 2018, the French Commercial Court in Grenoble, without any

26   advance publication, approved the pre-pack sale of all Dolphin Integration’s assets and business

27   for a mere €200,004 to MBDA and Soitec. (Baumslag Decl. ¶63). The entire proceeding was

28   rushed through during the summer vacation month in France, and Dolphin Integration’s
                                              5
                EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 11 of 28



 1   shareholders and the markets were kept in the dark. Instead, Dolphin Integration issued various

 2   misleading press releases, suggesting that it was working through its financial issues and would

 3   emerge financially healthy. (Baumslag Decl. ¶¶30-31, 39 & Exhs. 6 & 7).

 4          31.     As it turned out, MBDA’s director on Dolphin Integration’s Board of Directors had

 5   resigned in June, but effective only on August 19, 2018, two days before the Court approved the

 6   pre-pack sale to MBDA and Soitec, in a blatant attempt to avoid running afoul of the French legal

 7   prohibition against such insider dealing. (Baumslag Decl. ¶62).

 8          32.     Mr. José Beriot, Soitec’s Vice President of Public Affairs remained on the Dolphin

 9   Integration Board. When sued by Aldini, Soitec maintained that Mr. Beriot sits on the Dolphin

10   Integration Board not for Soitec but purely as a matter of personal interest, a hobby of sorts. Soitec

11   argued that as a result it had not violated the legal prohibition against fraudulent sales laid down in

12   Article L. 642-3 of the French Commercial Code. (Baumslag Decl. ¶64).

13          D.      MBDA’s President Divulges the Main Motive Behind the Raid
14          33.     While presenting MBDA’s 2018 results on March 19, 2019, Mr. Bouvier, MBDA’s

15   President at the time of the takeover of Dolphin Integration’s assets and business, stated about

16   MBDA’s Dolphin Integration asset-strip that MBDA gaining control of “this kind of highly

17   technological skillset is not only a factor of French sovereignty, but of European sovereignty.”

18   Thus, MBDA revealed its motive behind its corporate raid on Dolphin Integration. (Baumslag

19   Decl. ¶43 & Exh. 8).

20          34.     For years, MBDA’s export of its missile technology had been frustrated by the

21   United States’ objections and by it blocking a number of MBDA’s international arms sales

22   transactions. Something that was possible because MBDA’s missiles contained American-made

23   components that allowed the United States government to block the sales under ITAR (i.e.,

24   International Traffic in Arms Regulations, 22 C.F.R. parts 120 through 130). (Baumslag Decl.¶46).

25          35.     Mr. Bouvier’s statement about protecting “French sovereignty” by way of the pre-

26   pack take-over of Dolphin Integration dovetailed with the French strategy to de-ITARize its

27   national defense industry. A strategy set out by the French Minister of Defense, Ms. Florence

28   Parly, who on July 4, 2018 stated unambiguously, before the French National Assembly’s National
                                                    6
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 12 of 28



 1   Defense and Armed Forces Commission, that the solution to the United States blocking French

 2   arms sales by MBDA would be “the manufacturer of . . . MBDA missiles . . . [with] a similar

 3   component that would escape the ITAR mechanism.” According to Ms. Parly “the manufacturer

 4   of these missiles […] MBDA […] makes investments in research and technology to be able to

 5   manufacture an analogous component that would escape the ITAR mechanism.” (Baumslag Decl.

 6   ¶46 & Exh. 9).

 7          36.       Two days later, on July 6, 2018, MBDA and Soitec filed their first secret pre-pack

 8   take-over offer for all the assets and the business of Dolphin Integration with the Commercial Court

 9   in Grenoble (France).

10          37.       Aldini believes that Soitec, in contrast to MBDA’s geopolitical and strategic

11   motives, was motivated by straightforward commercial gain. Soitec’s core business is closely

12   related to Dolphin Integration’s and makes use of the technology developed by Dolphin Integration.

13   On the announcement of MBDA/Soitec’s pre-pack take-over deal of Dolphin Integration’s assets,

14   Soitec’s share price shot up 7%, which meant the market valued the pre-pack acquisition of Dolphin

15   Integration’s business and assets at €251,000,000. Soitec’s share in the pre-pack take-over was

16   60% because Soitec owned 60% of the SPV Dolphin Design in which MBDA/Soitec placed

17   Dolphin Integration’s assets. Hence, Soitec on the day of the announcement of the deal gained

18   €150,000,000 in equity value. (Baumslag Decl. ¶¶50-51).

19          38.       Once MBDA had accomplished its strategic objective, MBDA sold Soitec a further

20   20% equity stake in Dolphin Design on November 13, 2020, the day after the transaction with

21   Silvaco was announced. Thus, increasing Soitec’s holding in Dolphin Design to 80%. Leaving

22   MBDA owning 20%. (Baumslag Decl. ¶66).

23          39.       Based on Mr. Bouvier’s statements, Aldini believes that MBDA conspired with

24   Soitec and others to drive Dolphin Integration into receivership to then, furtively, grab the

25   company’s assets and business for a mere €200,004, while at the same time preventing potential

26   competing bidders, such as Aldini, from learning about the opportunity. (Baumslag Decl. ¶44).

27

28
                                            7
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 13 of 28



 1          40.     Mr. Bouvier admitted as much, when he stated with regard to the Dolphin

 2   Integration take-over that his “objective is to avoid the takeover of this business by potentially non-

 3   European, hostile players.” (Baumslag Decl. ¶45 & Exh. 8).

 4          41.     A few years ago, Antoine Bouvier was rumored to have been narrowly passed over

 5   as a candidate to lead the DGA, the French government’s defense procurement agency in charge of

 6   the purchase of weapon systems for the French military. According to press reports, the DGA may

 7   well be Mr. Bouvier’s next career move after his current role at Airbus, co-owner of Soitec. “His

 8   appointment will be very credible with the French government,” reported an anonymous source,

 9   said to be familiar with Bouvier’s newest role. (Exh. 12).

10          42.     After leading MBDA/Soitec’s pre-pack take-over of Dolphin Integration’s business

11   and assets in order to, in his own words, protect “not only . . . French sovereignty, but . . . European

12   sovereignty . . . to avoid the takeover of this business by potentially non-European, hostile players,”

13   Mr. Bouvier received a significant promotion and was appointed Head of Strategy, Mergers &

14   Acquisitions and Public Affairs at Airbus, effective 1 June 2019. Airbus is one of Europe’s leading

15   defense contractors. The French government, through its holding company SOGEPA owns a

16   10.9% equity stake in Airbus. The German and Spanish governments hold a combined additional

17   15% equity stake in Airbus, through their respective governments’ holding companies GZBV and

18   SEPI. (Exh. 13).

19          E.      The Pending French Proceedings
20          43.     Aldini filed (i) a third-party opposition proceeding before the French Commercial

21   Court in Grenoble against the lifting of the injunction against the sale of the Dolphin Integration

22   assets, and (ii) is pursuing a separate disclosure proceedings before the French Court of Appeal in

23   Grenoble against MBDA, Soitec and Dolphin Design. (Baumslag Decl.¶73(d)-(e)).

24          44.     Accordingly, the discovery Aldini seeks here, is directly relevant to those issues now

25   pending before the French Commercial Court and the Court of Appeal proceedings Aldini is

26   pursuing simultaneously, and which are discussed below.

27

28
                                            8
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 14 of 28



 1                  1.      Aldini’s French Third-Party Opposition Proceeding Against the
                            Lifting of the Injunction Against the Re-Sale of the Dolphin
 2                          Integration Assets

 3          45.     Despite that the Court in initially approving the pre-pack offer had issued an

 4   injunction against the re-sale of the Dolphin Integration assets, Dolphin Design – the SPV

 5   controlled by MBDA/Soitec – applied for permission to sell the assets to Silvaco. Both the new

 6   trustee and the Public Prosecutor resisted, but the lower court in Grenoble lifted its injunction.

 7          46.     Aldini filed an appeal because it now appears that a Silvaco subsidiary was present

 8   in Court in 2018 and had knowledge of the availability of the assets. Aldini believes that Silvaco

 9   was a (potential) buyer all along but that this was kept hidden from the Court, while MBDA/Soitec

10   pretended that there was no interest in the assets, that no other buyers were available, and that time

11   to look for them had run out, in order to convince the Court and the trustee not to advertise the

12   assets and, instead, for the Court to accept a mere €200,004 cash despite that Dolphin Integration

13   had a market cap in excess of €50,000,000.

14          47.     Accordingly, the discovery sought will be highly relevant to and be used in Aldini’s

15   proceeding against the lifting of the injunction against the resale of the assets, currently pending

16   before the court in Grenoble (France). (Declaration of Cataldo Cammarata, French counsel for

17   Aldini (“Cammarata Decl.”) at ¶¶7-14, 31-39; Baumslag Decl. ¶73(e)).

18                  2.      Separate French Art. 145 CPC Disclosure Proceeding

19          48.     Aldini also has a separate pre-trial disclosure proceeding pending before the Court

20   of Appeal in Grenoble pursuant to Art. 145 of the French Code of Civil Procedure (“CPC” – Code

21   de procédure civil) against Soitec and Dolphin Design. In this proceeding, Aldini needs to establish

22   the fraud committed by MBDA/Soitec and its accomplices. Two other Art. 145 CPC proceedings

23   are pending before the French Supreme Court, against MBDA and the original trustee, respectively.

24   (Baumslag Decl. ¶73(a)-(b) & (e)).

25          49.     In the French legal system, the appeal is a factual instance during which the parties

26   are allowed to introduce new evidence. (Cammarata Decl. ¶¶8-13).

27          50.     Art. 145 proceedings are aimed at obtaining discovery in connection with

28   contemplated proceedings to establish Soitec’s, MBDA’s, their accomplices’ and co-conspirators’,
                                            9
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 15 of 28



 1   and the trustee’s liability for the fraud, wrongful conduct, and breach of a company director’s duty

 2   of loyalty. Pre-action disclosure under Art. 145 CPC requires these actions to be brought in

 3   anticipation of contemplated, but not yet filed, proceedings. (Cammarata Decl. ¶¶31-39).

 4             51.     The Art. 145 disclosure action against MBDA and against Maître Bruno Sapin and

 5   his firm AJ Partenaires are currently on appeal before the French Supreme Court, during which no

 6   new evidence may be introduced. Therefore, these proceedings are not currently relevant to

 7   Aldini’s application pursuant to §1782. However, the Art. 145 proceeding against Soitec and

 8   Dolphin Design is currently pending before the Court of Appeal in Grenoble, and it is highly

 9   relevant to Aldini’s §1782 request as Aldini must introduce evidence of fraud to establish its right

10   to pre-action disclosure before the French court. (Cammarata Decl. ¶31-36).

11             F.      The Reasonably Contemplated French Proceedings
12                     1.     Contemplated French Liability Claims and Proceedings
13             52.     Aldini’s French counsel has been preparing additional, contemplated civil

14   proceedings to hold liable MBDA, Soitec, Mr. Beriot, and Mr. and Van den Bossche and others

15   responsible for the fraud perpetrated on Aldini. MBDA, Soitec, Mr. Beriot, and Mr. and Van den

16   Bossche violated their fiduciary duties as members of the Board of Directors of Dolphin Integration

17   as well as the prohibition against fraudulent sales found Article L. 642-3 of the French Commercial

18   Code, which prohibits corporate officers of a company placed in judicial liquidation from making

19   a take-over offer, either directly or through an intermediary, thus abusing their position and inside

20   information in order to take-over and asset-strip Dolphin Integration. (Baumslag Decl. ¶¶74(a),

21   75-76).

22             53.     The investigation and preparations for this proceeding have been ongoing, and

23   French counsel is preparing the Complaint. (Cammarata Decl. ¶¶37-38; Baumslag Decl. ¶¶71, 74).

24                     2.     Aldini’s French Securities Fraud Proceeding
25             54.     Aldini is contemplating and has prepared a securities fraud proceeding in the

26   Commercial Court of Grenoble (France) against Dolphin Integration based on the misleading

27   information it disseminated to the stock market and shareholders, including Aldini. (Baumslag

28   Decl. ¶¶73(b), 77-79).
                                              10
                     EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 16 of 28



 1             55.   Aldini’s securities fraud allegations focus on Dolphin Integration issuing deceptive

 2   and false information included in various press releases, hiding the company’s true financial

 3   situation, and concealing the existence of MBDA/Soitec’s raid on the company’s assets with which

 4   Dolphin Integration secretly cooperated.      Furthermore, Dolphin Integration also misled the

 5   investing public, including Aldini, by stating that Dolphin Integration was developing a “business

 6   continuity plan” while its Board of Directors failed to seek bank financing or to raise additional

 7   equity, and turned down a cash infusion offer of €2,5000,000. Instead, Dolphin Integration, among

 8   other misleading statements, declared on July 19, 2018, that it was going “to look for solutions

 9   aiming at ensuring the continuation of operations . . . [during] [a]n observation period expiring in

10   mid January, 2019 [that] should be opened to allow the company to find the solutions to ensure the

11   sustainability of its activities . . . [and that i]n accordance with the applicable regulations, the

12   company will communicate any new stage of the procedure.” Thus, deceiving those purchasing

13   and holding its shares to believe that Dolphin would be working on a solution until mid-January

14   2019, and that the company would inform its shareholders and the market of any relevant

15   developments. When, in fact, Dolphin Integration was cooperating in an asset strip, while some of

16   those assets were apparently earmarked or destined for Silvaco. (Baumslag Decl. ¶30-36 & Exhs.

17   6 & 7).

18                   3.     Six Contemplated French Art. 145 CPC Disclosure Proceedings
19             56.   Aldini is contemplating, and its French counsel has been preparing, six additional

20   Art. 145 CPC pre-action disclosure proceedings against the individuals involved in the asset

21   stripping and destruction of Dolphin Integration, the associated fraudulent behavior, use of Trojan

22   Horse directors, use of inside information, and violations of French Art. L. 642-3, against: (i)

23   Antoine Bouvier, (ii) Henri Berger (CEO of MBDA), (iii) José Beriot, (iv) Harold van den Bossche,

24   (v) Michel Depeyrot (founder and president of Dolphin Integration), and (vi) Christian Dupont

25   (CEO of Dolphin Integration). (Cammarata Decl. ¶¶37-39; Baumslag Decl. ¶¶74(c)-(h), 80-82).

26             57.   One element in the pending and contemplated disclosure proceedings that Aldini

27   will need to establish, is the requirement found in Art. 145 CPC of a “legitimate reason” which has

28   been interpreted as requiring Aldini to “demonstrate the existence of precise elements constituting
                                                    11
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
         Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 17 of 28



 1   indications of a possible violation of a rule of law making it possible to establish the plausibility of

 2   the facts the evidence of which may be necessary in the context of a possible trial on the merits.”

 3   Hence, the discovery sought is for use in those French contemplated proceedings, also.

 4   (Cammarata Decl. ¶¶31-36).

 5                    4.     Contemplated French Criminal and Regulatory Proceedings
 6            58.     In addition, Aldini’s French counsel has prepared a formal criminal complaint and

 7   a complaint to be filed with the French market regulator AMF.2 The complaints have been drafted.

 8   As complainant, Aldini is allowed and will be expected to provide substantiation of its allegations.

 9   As a result, the discovery sought is relevant to both the French criminal and regulatory complaints

10   and the related proceedings. (Cammarata Decl. ¶¶40-54; Baumslag Decl. ¶¶74(i)-(j), 83-87).

11            G.      The Discovery Sought and Its Use in The French Proceedings
12            59.     Aldini is seeking discovery from Silvaco because its acquisition of a significant part

13   of Dolphin Integration’s assets is highly relevant to the factual and legal issues in the current and

14   contemplated French proceedings. In particular, because Silvaco’s French subsidiary was present

15   in the courtroom when MBDA and Soitec, away from public scrutiny, presented their pre-pack

16   offer and argued that there were no other buyers and that they could not pay more than a mere

17   €200,004 for a company and its assets that had a market cap in excess of €51,000,000. (Baumslag

18   Decl. ¶¶54, 65).

19            60.     The price and the conditions under which Silvaco acquired a part of Dolphin

20   Integration’s assets, will be useful in the French proceedings not just as to the financial and fraud

21   aspects, but also as to the mens rea of MBDA and Soitec. Likewise, the timing of the Soitec/Silvaco

22   or Dolphin Design/Silvaco transactions, who was involved, when it was first discussed, and the

23   motivation behind it, and why MBDA/Soitec did not reveal it previously. (Baumslag Decl. ¶90).

24            61.     At the time of the pre-pack, MBDA and Soitec argued to the French Court that they

25   would continue Dolphin Integration to save the employees and employment. Accordingly, the

26   French Court imposed a two-year injunction on the sale of Dolphin Integration’s assets. The

27

28   2
         Autorité des Marchés Financiers.
                                             12
                    EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 18 of 28



 1   presence of Silvaco’s subsidiary at the time, and Dolphin Design’s more recent May 25, 2020,

 2   request to lift the injunction and to allow it to sell the Dolphin Integration assets – while Dolphin

 3   Design is controlled by Soitec – without disclosing that Silvaco was the buyer, indicates that the

 4   sale to Silvaco was premeditated. It is noteworthy, also, that both the new French trustee, as well

 5   as the Public Prosecutor, advised the Court against allowing the sale on the basis that the asset

 6   transfer judgment was not final.     The discovery sought will throw light on whether Soitec

 7   indemnified Silvaco against the risk that Dolphin Design/Soitec did not hold clear title, showing a

 8   guilty mind.

 9          62.     Aldini believes that Soitec misled the French Court into believing that there were

10   no other interested buyers, that only €200,004 could be found for all the assets combined, and that

11   MBDA/Soitec were not planning to break up the company, in order to deceive the Court (and the

12   French Public Prosecutor) into approving the pre-pack asset sale. (Baumslag Decl. ¶52).

13                                 III.    LEGAL FRAMEWORK
14          63.     “Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an

15   ex parte basis, since parties will be given adequate notice of any discovery taken pursuant to the

16   request and will then have the opportunity to move to quash the discovery or to participate in it.”

17   In re Med. Corp. H&S, 2020 U.S. Dist. LEXIS 169795, *5 (N.D. Cal. Sep. 14, 2020); see also In

18   re Letters Rogatory from Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (discussing §1782 and

19   noting “Letters Rogatory are customarily received and appropriate action taken with respect thereto
20   ex parte” because “[t]he witnesses can and have raised objections and exercised their due process

21   rights by motions to quash the subpoenas”). Hence, Aldini’s ex parte application here is a proper

22   and accepted way to proceed. See In re Application of TPK Touch Solutions (Xiamen), Inc., 2016

23   U.S. Dist. LEXIS 159681, *5 (N.D. Cal. Nov. 17, 2016) (“[i]t is both common and proper to

24   conduct an ex parte process for a request to obtain an order authorizing discovery pursuant to

25   Section 1782”).

26          64.     The purpose of Section 1782 is to provide applicants like Aldini judicial assistance

27   to obtain evidence for use in proceedings abroad. Intel Corp. v. Advanced Micro Devices, Inc., 542

28   U.S. 241, 247 (2004) (“Section 1782 is the product of congressional efforts, over the span of nearly
                                                    13
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 19 of 28



 1   150 years, to provide federal-court assistance in gathering evidence for use in foreign tribunals”).

 2   “If the statutory requirements are met, the court is free to grant discovery.” Symeou v. Hornbeam

 3   Corp., 722 F. App’x 7, 9 (2d Cir. 2018).

 4          65.     The statute, 28 U.S.C. §1782(a) states:

 5                  “The district court of the district in which a person resides or is found

 6                  may order him . . . to produce a document or other thing for use in a

 7                  proceeding in a foreign . . . tribunal, including criminal investigations

 8                  conducted before formal accusation . . . The order may be made

 9                  pursuant to a . . . request made, by . . . any interested person.”

10          66.     “Section 1782’s statutory language has been distilled to permit district courts to

11   authorize discovery where three general requirements are satisfied: (1) the person from whom the

12   discovery is sought ‘resides or is found’ in the district of the district court where the application is

13   made; (2) the discovery is ‘for use in a proceeding in a foreign or international tribunal’; and (3)

14   the application is made by a foreign or international tribunal or ‘any interested person’.”

15   Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019)

16          67.     When considering a Section 1782 request, courts first determine whether the three

17   statutory requirements of Section 1782 are satisfied, and then consider whether four factors laid out

18   by the Supreme Court in Intel support issuing a subpoena. In exercising its discretion, a District

19   Court should be guided by the following factors: (1) whether the “person from whom discovery is

20   sought is a participant in the foreign proceeding;” (2) “the nature of the foreign tribunal, the

21   character of the proceedings underway abroad, and the receptivity of the foreign government or the

22   court or agency abroad to U.S. federal court judicial assistance;” (3) whether the request “conceals

23   an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country

24   or the United States;” and (4) whether the request is “unduly intrusive or burdensome.” Intel, 542

25   U.S. at 264-65. The district court is “not required to address explicitly every factor or argument,

26   nor [is] it required to issue a written order.” Akebia Therapeutics, Inc. v. Fibrogen, Inc., 793 F.3d

27   1108, 1112 (9th Cir. 2015) (affirming District Court’s granting §1782 discovery).

28
                                           14
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 20 of 28



 1                                          IV.     ARGUMENT
 2           A.       Aldini’s Application Meets the Three Statutory §1782 Requirements

 3           68.      Aldini’s request for discovery meets each of the three statutory requirements.

 4                    1.     Silvaco “Is Found” in this District

 5           69.      The person from whom discovery is sought, Silvaco, “resides or is found” in this

 6   District.     28 U.S.C. §1782(a).    Silvaco’s headquarters are located at 2811 Mission College

 7   Boulevard, 6th floor, Santa Clara, CA 95054. (Declaration of Robert A. de By (“de By Decl.”) and

 8   Exh. 14 (Silvaco website listing its “USA-Headquarters”)). Because Silvaco “is headquartered in

 9   [Santa Clara, California] . . . they . . . ‘reside[] or [are] found’ in the relevant district.” See Husayn

10   v. Mitchell, 938 F.3d 1123, 1128 n.8 (9th Cir. 2019), petition for cert. filed, (U.S. Dec. 17, 2020)

11   (No. 20-827).

12                    2.     The Discovery Is for Use in A Proceeding in A Foreign Tribunal

13           70.      The discovery Aldini seeks is for use in a “proceeding before a foreign tribunal.”

14   28 U.S.C. § 1782(a). The Proposed Subpoena seeks documents relevant to and for use in the

15   proceedings currently pending before the French courts and, also, for contemplated civil, criminal,

16   and regulatory proceedings there. As previous cases have recognized, French courts qualify as a

17   “foreign tribunal” for purposes of §1782(a). See, e.g., In re Mentor Graphics Corp., 2017 U.S.

18   Dist. LEXIS 1840, *7-8 (N.D. Cal. Jan. 4, 2017) (granting discovery in aid of a proceeding before

19   a French court pursuant to 28 U.S.C. §1782).

20           71.      The Supreme Court has held that §1782 “does not limit the provision of judicial

21   assistance to ‘pending’ adjudicative proceedings . . . [and] reject[ed] the view . . . that §1782 comes

22   into play only when adjudicative proceedings are ‘pending’ or ‘imminent’ . . . Instead . . . §1782(a)

23   requires only that a [proceeding] be within reasonable contemplation.” Intel, 542 U.S. at 258-59

24   (holding that discovery was proper under §1782 even though the applicant’s complaint was still

25   only in the investigative stage).

26           72.      The Supreme Court made clear that for a proceeding to be within “reasonable

27   contemplation” it is necessary “only that the evidence is eventually to be used in such a

28   proceeding.” Id. at 259 (internal quotation marks and citation omitted); see also United States v.
                                             15
                    EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 21 of 28



 1   Sealed 1, 235 F.3d 1200, 1205 (9th Cir. 2000) (“we never read an imminence requirement into

 2   §1782 . . . under the statute the only restrictions explicitly stated . . . are . . . a foreign or international

 3   tribunal, and that the testimony or material requested be for use in a proceeding in such a tribunal”).

 4           73.      Aldini has taken numerous steps that constitute objective evidence that additional

 5   French litigation is “within reasonable contemplation.” Aldini’s French counsel is preparing a civil

 6   liability proceeding, a securities fraud lawsuit, a further six contemplated disclosure proceedings,

 7   and has prepared a criminal complaint as well as a complaint to the Financial Markets Regulator.

 8   (Cammarata Decl. ¶¶37-38; Baumslag Decl. ¶74(a)-(j), 75-87). This in addition to the related

 9   French proceedings pending already. (Cammarata Decl. ¶¶31-36; Baumslag Decl. ¶73(a)-(e)).

10           74.      The existence of related litigation in the foreign forum has been held to constitute a

11   “concrete basis” to establish that an applicant is reasonably contemplating further proceedings there

12   so as to satisfy the second statutory requirement of §1782. Symeou, 722 F. App’x at 9 (“[applicant]

13   previously brought two related actions in the BVI against [objector] and represented that it intended

14   to initiate further litigation once it obtained additional information. This provides a sufficiently

15   concrete basis for a contemplated [foreign] proceeding”) (internal quotation marks and citation

16   omitted).

17           75.      The disclosure proceedings are in anticipation of a contemplated civil liability

18   proceeding for damages against MBDA/Soitec and their accomplices. Evidence gathering prior to

19   instituting contemplated litigation is normal in civil law jurisdictions, such as France, and strongly

20   indicates that a party is contemplating litigation.               See, e.g., Consorcio Ecuatoriano de

21   Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc., 747 F.3d 1262, 1271 (11th Cir. 2014)

22   (“district court committed no error in crediting [applicants]’s detailed explanation of its intent to

23   pursue civil and possibly subsequent criminal proceedings . . . it must submit its evidence with the

24   pleading at the time it commences the civil action . . . [i]n civil law countries . . . [applicant] is still

25   waiting for the evidence it seeks . . . we can discern no error in the district court’s determination

26   that [applicant]’s foreign civil proceedings . . . were ‘within reasonable contemplation’”) (internal

27   quotation marks and citations omitted).

28
                                            16
                   EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 22 of 28



 1          76.     Aldini’s French counsel has been working on the Complaints for the contemplated

 2   civil liability/damages proceeding against Soitec, MBDA, Mr. Antoine Bouvier, Mr. José Beriot,

 3   Mr. Harold van den Bossche and various other individuals responsible for the fraud and breaches

 4   of fiduciary duty perpetrated in the take-over and asset-stripping of Dolphin Integration.

 5   (Cammarata Decl. at ¶¶37-38; Baumslag Decl. ¶¶74(a), 75-76). Bravo Express Corp. v. Total

 6   Petrochemicals & Ref. USA, Inc., 613 F. App’x 319, 323 (5th Cir. 2015) (second requirement

 7   satisfied where the petitioner’s counsel provided a sworn affidavit and stated that the petitioner had

 8   already prepared its “claim of particulars”).

 9          77.     Aldini is moving with all deliberate speed and has been consistently challenging the

10   fraudulent MBDA/Soitec take-over in the French courts since 2018, and Aldini will shortly be

11   moving forward there with its additional, contemplated proceedings seeking to hold those

12   responsible liable. The three-year gap is insignificant as Aldini has been conducting numerous

13   related proceedings necessary for preventing the asset strip from becoming a legal fait accompli.

14   (see, e.g., Baumslag Decl. ¶73(a)-(e)). See Bravo Express Corp., 613 F. App’x at 322-23 (despite

15   seven-year gap “authority does not support the proposition that a lengthy gap between the

16   underlying events and the foreign suit precludes judicial assistance under §1782(a)”).

17          78.     Aldini is also contemplating filing a criminal complaint for which the discovery

18   sought will be used.     Aldini’s French counsel has already drafted this criminal complaint.

19   (Cammarata Decl. ¶¶40-54; Baumslag Decl. ¶74(i), 83-84). It is beyond argument that criminal

20   proceedings in France qualify under §1782. Fonseca v. Blumenthal, 620 F.2d 322, 323 (2d Cir.

21   1980) (“one concern of Congress in amending §1782 in 1964 was to insure judicial assistance for

22   French juges d’instruction . . . roughly equivalent to our grand jury”); Optimal Invs. Servs, S.A. v.

23   Berlamont, 773 F.3d 456, 461 n.8 (2d Cir. 2014) (“the French juges d’instruction . . . the

24   paradigmatic example of a ‘tribunal’ for the purposes of §1782”) (italics in original). Moreover,

25   “[u]nder French law, private entities have substantial participation rights in criminal proceedings

26   and are permitted to . . . file pleadings, and present . . . evidence before the Magistrate Judge.” In

27   re Consellior SAS, 2017 U.S. Dist. LEXIS 15045, *2 n.1 (2d Cir. Feb. 2, 2017).

28
                                           17
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 23 of 28



 1          79.       Hence, on that score, too, Aldini has met the second statutory requirement. Paul v.

 2   Furstenberg Fin. SAS, 785 F. App’x 882, 885 (2d Cir. 2019) (§1782 statutory requirements met

 3   and no abuse of discretion in light of applicants “well-documented assertions, as well as those of

 4   their counsel, outlining the basis of their intended criminal complaint pending receipt of the

 5   evidence sought”).

 6                    3.     Aldini Is An “Interested Person”
 7          80.       As a named party in the current French actions, and plaintiff in the “reasonably

 8   contemplated” future lawsuits, Aldini qualifies as an “interested person.” Intel, 542 U.S. at 256

 9   (“No doubt litigants are included among . . . the ‘interested person[s]’ who may invoke §1782”)

10          B.        The Court Should Exercise Its Discretion to Grant Aldini’s Application
11                    1.
                             Silvaco Will Not Be A Participant in the French Proceedings and the
12                           Discovery Sought Is Outside the Jurisdictional Reach of French
                             Courts
13
            81.       “[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s
14
     jurisdictional reach; hence, their evidence, available in the United States, may be unobtainable
15
     absent §1782(a) aid.” Intel, 542 U.S. at 264; London v. Does, 279 F. App’x 513, 515 (9th Cir.
16
     2008) (granting discovery where “[a]bsent this discovery, the evidence sought may be unattainable
17
     by the French court”). As a result, “the need for assistance pursuant to §1782(a) is greater than it
18
     would be in circumstances where the foreign tribunal may order parties appearing before it or third
19
     parties within its jurisdiction to produce evidence.” In re Med. Corp. H&S, 2020 U.S. Dist. LEXIS
20
     169795, at *7.
21
            82.       Silvaco is not a party in the proceedings before the French courts. Nor will the
22
     French courts otherwise have power to compel discovery from Silvaco. (Cammarata Decl. ¶18).
23
     Thus, this first Intel factor weighs in favor of granting Aldini’s application.
24
                      2.     French Courts Are Receptive to Section 1782 Discovery
25
            83.       Intel’s receptivity factor weighs in favor of ordering discovery here. It is well-
26
     known and widely accepted that “French Courts are receptive to mutual judicial cooperation in civil
27
     matters.” See In re Application of MacDonell, 2020 U.S. Dist. LEXIS 122866, *5 (E.D. Cal. July
28
                                           18
                  EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 24 of 28



 1   10, 2020); In re Mentor Graphics Corp., 2017 U.S. Dist. LEXIS 1840 at *6-7 (“court is not aware

 2   of any policy of the French courts making them unreceptive to assistance from United States federal

 3   courts . . . French court concluded that the [sic] neither the Hague Convention nor the French rules

 4   of civil procedure prevented discovery in this court, provided that it was conducted in a lawful

 5   manner”); In re Exparte Application of Societe d’Etude de Realisation et d’Exploitation pour le

 6   Traitement du Mais, 2013 U.S. Dist. LEXIS 169009, *4 (N.D. Cal. Nov. 21, 2013) (“[applicant]

 7   asserts that no policy in . . . France . . . would cause [it] to reject U.S. court assistance, and the Court

 8   is unaware of any”).

 9           84.     Many other courts, across the country, have come to the same conclusion. See, e.g.,

10   Euromepa, S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 (2d Cir. 1995) (where “no authoritative

11   declarations by French judicial, executive or legislative bodies objecting to foreign discovery

12   assistance appear in the record, we are unable to accept the district court’s conclusion that granting

13   [applicant]’s discovery request will in fact offend the people of France”); In re Société d’Etude de

14   Réalisation et d’Exploitation Pour Le Traitement du Mais, 2013 U.S. Dist. LEXIS 167219, *10

15   (E.D. Pa. Nov. 22, 2013) (“Court is unaware of any policy observed by the French . . . courts that

16   would limit ‘the receptivity of the foreign government or the court or agency abroad to U.S. federal-

17   court judicial assistance’”) (quoting Intel, 542 U.S. at 264-65).

18           85.     The French courts have actually addressed 28 U.S.C. §1782 and held that ex parte

19   requests and discovery granted under the statute in aid of French litigation are appropriate and

20   unobjectionable. (Cammarata Decl. ¶¶15-26).

21           86.     Moreover, “France has indicated its receptivity to mutual judicial cooperation in

22   civil matters through its ratification of the Hague Convention on the Taking of Evidence Abroad in

23   Civil or Commercial Matters.” In re MacDonell, 2017 U.S. Dist. LEXIS 206836, *8 (E.D. Cal.

24   Dec. 15, 2017).

25           87.     Of course, the French courts’ receptivity to §1782 discovery is unsurprising; the

26   Supreme Court has traced back the origins of §1782 to the 1850s and a request by the French

27   Government to the United States for judicial assistance in order to obtain evidence located in the

28   United States. Intel, 542 U.S. at 247. “In that year, the French government, on behalf of a French
                                                      19
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 25 of 28



 1   court, sent to the Department of State a request for the examination of a witness in New York State.

 2   Chagrined, the Secretary of State told the French Ambassador that the Attorney General had

 3   advised him that there was no statute which authorized a federal court to compel the attendance of

 4   a witness for the execution of a letter rogatory from a French court.” Harry Jones, International

 5   Judicial Assistance: Procedural Chaos and a Program for Reform, 62 Yale L.J. 515, 540 (1953),

 6   cited in Intel, 542 U.S. at 248.

 7             88.     “[A]bsent authoritative proof that a foreign tribunal would reject the evidence

 8   obtained with the aid of section 1782, a district court should not refrain from granting the assistance

 9   afforded under the Act.” Metallgesellschaft v. Hodapp, 121 F.3d 77, 80 (2d Cir. 1997). As a result,

10   a “party resisting discovery must point to ‘authoritative proof’ that the foreign tribunal would reject

11   the evidence sought.” In re Veiga, 746 F. Supp. 2d 8, 23-24 (D.D.C. 2010). Even so, “to decline

12   a §1782(a) request . . . a district court must conclude that the request would undermine a specific

13   policy of a foreign country or the United States.” In re Chevron Corp., 709 F. Supp. 2d 283, 292

14   (S.D.N.Y. 2010). Here that is not the case because District Courts have routinely permitted §1782

15   discovery in aid of French proceedings. “While the views of the [French] court could be helpful,

16   even opposition by it to these applications would not be dispositive . . . [because] courts have

17   granted Section 1782 applications routinely in connection with matters pending in [French] courts.”

18   See id.

19                     3.     Aldini Is Not Attempting to Circumvent French Proof-Gathering
                              Restrictions
20
               89.     Aldini is already seeking pre-trial disclosure in the French courts by way of
21
     applications made pursuant to Art. 145 of the French Code of Civil Procedure. (Cammarata Decl.
22
     ¶¶31-39; Baumslag Decl. ¶¶73(a)-(b), (d)). However, Silvaco is not before the French courts or
23
     located in France, and Aldini seeks documents located in the United States. Because Silvaco – a
24
     U.S. entity with its headquarters in California – is not a French entity and is not a party to the French
25
     proceedings, the only way that Aldini may effectively obtain the requested discovery is through
26
     §1782.
27

28
                                              20
                     EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 26 of 28



 1           90.     It is only in good faith that Aldini seeks the assistance of this Court in obtaining

 2   documents from an entity that is outside the jurisdictional reach of the tribunals that will be handling

 3   the French proceedings. See MacDonell, 2020 U.S. Dist. LEXIS 122866, at *5 (“applicant is not

 4   attempting to circumvent foreign-proof gathering . . . [t]o the contrary, Applicant is seeking

 5   evidence which may not be accessible by other means to aid foreign-proof gathering”). “[I]t does

 6   not appear that Applicant is attempting to circumvent foreign proof-gathering restrictions . . . it

 7   does not appear that the French court could compel the requested business entities to provide

 8   evidence . . . since neither is a party to the French . . . proceeding. At most, Applicant is seeking

 9   to ‘fill a gap in foreign discovery devices’ in order to assist the French court.” Id. at *8-9. As a

10   result, this third Intel factor weighs in favor of granting Aldini’s application.

11                   4.      The Discovery Would Not Be “Unduly Intrusive or Burdensome”
12           91.     The fourth Intel factor instructs the courts to consider whether the request is “unduly

13   intrusive or burdensome.” Intel, 542 U.S. at 265.

14           92.     “[W]hether a request is intrusive or burdensome should not be assessed based on the

15   ‘discovery scope’ available in the foreign proceeding . . . [r]ather, a district court evaluating a §1782

16   discovery request should assess whether the discovery sought is overbroad or unduly burdensome

17   by applying the familiar standards of Rule 26 of the Federal Rules of Civil Procedure.” Mees v.

18   Buiter, 793 F.3d 291, 302 (2d Cir. 2015). Hence, “the ordinary tools of discovery management,

19   including Rule 26, come into play; and with objections based on the fact that discovery is being

20   sought for use in a foreign court cleared away, section 1782 drops out.” Heraeus Kulzer, GmbH v.

21   Biomet, Inc., 633 F.3d 591, 597 (7th Cir. 2011)

22           93.     Here, Aldini’s proposed discovery requests is narrowly tailored and minimally

23   burdensome. Aldini is seeking document discovery on only one topic: the acquisition by Silvaco

24   of the assets from Dolphin Design that are contested and whose acquisition is the central issue in

25   the French proceedings. Hence, Aldini’s document subpoena targets a discrete set of documents

26   and information that is easily identifiable by Silvaco. The universe of responsive documents is thus

27   likely to be well-defined and searchable, avoiding any undue burden on Silvaco.

28
                                            21
                   EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 27 of 28



 1           94.     Aldini’s request seeks to gather documents related to well-defined transactions and

 2   assets. Silvaco knows exactly the extent and confines of the transactions and the assets, both in

 3   scope and time, because it announced the acquisition itself: “Silvaco Inc., a leading supplier of

 4   EDA software and design IP, today announced that it has completed the acquisition of the memory

 5   compiler technology and standard cell libraries of Dolphin Design SAS.” (Baumslag Decl. ¶¶65,

 6   90 & Exh. 1).

 7           95.     Thus, Aldini’s request is far from burdensome. See, e.g., In re Ambercroft Trading

 8   Ltd., 2018 U.S. Dist. LEXIS 98175, *13-15 (N.D. Cal. June 11, 2018) (granting application where

 9   “Petitioner seeks to obtain documents and testimony relating to the transactions in which

10   [company’s] assets were transferred . . . [and objector] seeks to challenge the relevance, breadth,

11   or burdensomeness of Petitioner’s discovery requests . . . this factor, along with the other

12   discretionary factors, favors authorizing §1782 discovery”); In re Global Energy Horizons Corp.,

13   2017 U.S. Dist. LEXIS 19511, *13 (N.D. Cal. Feb. 10, 2017) (granting §1782 application

14   considering that “[a]s for whether the request is unduly burdensome or intrusive, proposed

15   subpoena is limited to information [respondent] has relating to two specific transactions . . . and

16   communications with individuals believed to be involved in the joint venture about those

17   transactions or the . . . [t]echnology”).

18           96.     Hence, Aldini’s “discovery requests should not be unduly intrusive or burdensome

19   for . . . [c]omplying with a limited request like this will likely not require the respondents to scour

20   the entirety (or even the majority) of their business and financial records.” See Sandra Holding

21   Ltd. v. Fawzi Musaed Al Saleh, 2019 U.S. Dist. LEXIS 116920, *15 (D. Mass. July 15, 2019)

22           97.     In light of their relevance to the claims in the current and contemplated French

23   proceedings, Aldini’s discovery requests are not unduly burdensome. The information sought from

24   Silvaco involves transactions occurring at a specific time among a specific group of players with

25   regard to a narrowly defined (but important) set of contested assets. The efforts to gather materials

26   regarding such discrete transactions and set of events pales in comparison to their importance to

27   the myriad French proceedings.

28
                                            22
                   EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-3 Filed 06/02/21 Page 28 of 28



 1          98.      Accordingly, the Intel factors strongly favor the Court exercising its discretion to

 2   grant Aldini’s application. Courts in this Circuit have routinely permitted discovery under 28

 3   U.S.C. §1782, when, as here, the applicant has satisfied the statutory requirements and the

 4   discretionary Intel factors weighed in favor of granting relief.

 5          99.      Also, it is worth again noting that this application is merely for the issuance of the

 6   Proposed Subpoena. Such issuance would be understood by Aldini to be without prejudice to the

 7   rights of Silvaco to object to the requests. Any dispute about the specific terms, or the scope of the

 8   gathering efforts required, can first be dealt with by the parties directly through good-faith

 9   negotiations. Thus, even if there are concerns about any of the requests (which there should not

10   be), Aldini respectfully submits that such concerns, if any, need not be resolved by the Court at this

11   stage and should not be ground for denial of Aldini’s application.

12                                        V.     CONCLUSION
13          100.     Aldini seeks narrowly tailored discovery for use in several currently pending, as

14   well as for reasonably contemplated French proceedings. Because Aldini’s request satisfies the

15   three statutory requirements of 28 U.S.C. §1782 and because the Intel factors all weigh in favor of

16   granting the application, Aldini respectfully requests that this Court issue the proposed order

17   attached as Exhibit A, authorizing the issuance of a subpoena in substantially the same form as

18   Exhibit B.

19   DATED:          Pasadena, California
20                   June 1, 2021
                                                           CONNON WOOD LLP
21
                                                                          /s/
22                                                         By:     Robert A. de By
23
                                                                   Counsel for Applicant
24                                                                 Aldini AG

25                                                                 Connon Wood LLP
                                                                   35 East Union Street, Suite C
26                                                                 Pasadena, CA 91103
                                                                   Phone: (626) 638-1762
27
                                                                   rdeby@connonwood.com
28                                                                 nconnon@connonwood.com
                                            23
                   EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
